Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Greene on 3/3/22.

The application has been amended as follows: claims 6-11 have been cancelled.

Reasons for Allowance
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is an ultrasonic manipulator for processing three-dimensional composite preforms, comprising at least one end effector, the end effector comprising:
(a) an ultrasonic inspecting device;
(b) an ultrasonic cutting device;
(c) an ultrasonic machining device; and
(d) an ultrasonic bonding device;


Bloch (US 2018/0290393) teaches an ultrasonic manipulator comprising an end effector (figure 1 #106) comprising an ultrasonic cutting device and an ultrasonic welder (bonding device) (paragraph 4). Bloch does not teach an ultrasonic machining device or an ultrasonic inspecting device. Bloch also does not teach that the ultrasonic manipulator is adapted to utilize the inspecting device, the cutting device, the machining device and the bonding device serially.
Miller (US 2013/0014367) teaches an end effector with an ultrasonic machining device and an ultrasonic inspecting device (paragraph 77). Miller does not teach an ultrasonic cutting device and an ultrasonic bonding device. Miller also does not teach that the ultrasonic manipulator is adapted to utilize the inspecting device, the cutting device, the machining device and the bonding device serially.
Morey (US 9486927) teaches an end effector (figure 2 #200) with a pair of gripping surfaces (238 and the corresponding opposite side) (paddles). Morey does not teach an ultrasonic cutting device, and ultrasonic bonding device, an ultrasonic cutting device or an ultrasonic inspecting device. Morey also does not teach that the ultrasonic manipulator is adapted to utilize the inspecting device, the cutting device, the machining device and the bonding device serially.
It is further noted that it would not have been obvious to combine the device components as the order of use of the parts is essential. The preforms that are created require the exact order as claimed and the prior art teaches away from using these 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748